Stanard, J.
dissented, But Allen, J. and Cabell, P. concurring in opinion with Baldwin, J. the decree of the court of appeals was entered in the following terms:
The court is of opinion that there is no error in the said decree for which the same ought to be reversed; but that there is a clerical misprision therein, in decreeing jointly against the appellants Bowen and Jacob Blessing, as joint administrators with the will annexed of Jacob Blessing deceased, the value of the deficiency in the tract of land in the proceedings mentioned, sold and conveyed by their ancestor to the appellee, when the pleadings indicate that the said Bowen is the sole administrator with the will annexed of said testator, and therefore that the decree for that matter ought to have been against him alone as such administrator. And the court is also of opinion that the decree against the said administrator Bowen, jointly with the other defendants, for costs de bonis propriis, was evidently hot intentional, but a mere oversight, which might have been corrected on motion in the court by which said decree was rendered, and is still amendable. It is therefore considered by the court that the said decree be, and the same *307is hereby, amended in said particulars. And the court is further of opinion, that though the declaration in said decree, of the true boundaries of said tract of land, would by necessary implication relieve the heirs of said Jacob Blessing deceased from any responsibility, upon their ancestor’s warranty, for the land out of those limits, but comprised within the erroneous deed executed by him to the appellee, yet that it would have been more regular to direct a release from the appellee, to the appellants who are the heirs of said Jacob Blessing deceased, of the land thus improperly conveyed. It is therefore considered by the court that the appellee do execute, to those of the appellants who are the heirs of said Jacob Blessing deceased, a good and sufficient deed of release for the land last mentioned. Therefore it is adjudged, ordered and decreed that the said decree, thus amended in the particulars aforesaid, be affirmed, and that the appellant Bowen out of the estate of his testator, and the other appellants out of their own estates, pay to the appellee his costs.